                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

FOX VALLEY & VICINITY CONSTRUCTION                      )
WORKERS WELFARE FUND, et al.,                           )
                                                        )
                                Plaintiffs,             )
                                                        )       CIVIL ACTION
        vs.                                             )
                                                        )       NO. 19 C 3126
AZTEC CEMENT COMPANY, INC.,                             )
an Illinois corporation,                                )       CHIEF JUDGE REBECCA R. PALLMEYER
                                                        )
JORGE TORREZ, an individual,                            )
                                                        )
                                Defendants.             )


                  MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

        NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendants, AZTEC CEMENT COMPANY, INC., an Illinois corporation, and JORGE TORREZ,

an individual, in the total amount of $22,095.56, plus Plaintiffs’ court costs and reasonable attorneys’

fees in the amount of $2,857.25.

        On May 16, 2019, the Summons and Complaint was served on the corporation’s president

(by tendering a copy of said documents to Jessica Vega) at his place of business (a copy of the

Summons and Affidavit of Service is attached hereto). Therefore, Defendant Aztec Cement

Company, Inc.’s answer was due on June 6, 2019. As Defendant, Aztec Cement Company, Inc., has

failed to timely answer the Complaint, Plaintiffs respectfully request entry of default.

        On May 16, 2019, the Summons and Complaint was served on Defendant Jorge Torrez (by

tendering a copy of said documents to his spouse, Jessica Vega) at his residence (a copy of the

Summons and Affidavit of Service is attached hereto). Therefore, Defendant Jorge Torrez’s answer
was due on June 6, 2019. As Defendant, Jorge Torrez, has failed to timely answer the Complaint,

Plaintiffs respectfully request entry of default.



                                                          /s/ Catherine M. Chapman



Catherine M. Chapman
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\Aztec Cement\motion-judgment.cmc.df.wpd




                                                    2
                                                   CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 19th
day of August 2019:

                                            Mr. Jorge Torrez, President
                                            Aztec Cement Company, Inc.
                                            14225 S. Parker Road
                                            Homer Glen, IL 60491-9694

                                            Mr. Jorge Torrez
                                            14225 S. Parker Road
                                            Homer Glen, IL 60491-9694


                                                                          /s/ Catherine M. Chapman


Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\Aztec Cement\motion-judgment.cmc.df.wpd
